Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 1 of 126




                                                             PFE000193
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 2 of 126




                                                             PFE000194
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 3 of 126




                                                             PFE000195
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 4 of 126




                                                             PFE000196
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 5 of 126




                                                             PFE000197
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 6 of 126




                                                             PFE000198
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 7 of 126




                                                             PFE000199
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 8 of 126




                                                             PFE000200
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 9 of 126




                                                             PFE000201
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 10 of 126




                                                              PFE000202
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 11 of 126




                                                              PFE000203
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 12 of 126




                                                              PFE000204
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 13 of 126




                                                              PFE000205
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 14 of 126




                                                              PFE000206
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 15 of 126




                                                              PFE000207
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 16 of 126




                                                              PFE000208
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 17 of 126




                                                              PFE000209
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 18 of 126




                                                              PFE000210
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 19 of 126




                                                              PFE000211
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 20 of 126




                                                              PFE000212
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 21 of 126




                                                              PFE000213
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 22 of 126




                                                              PFE000214
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 23 of 126




                                                              PFE000215
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 24 of 126




                                                              PFE000216
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 25 of 126




                                                              PFE000217
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 26 of 126




                                                              PFE000218
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 27 of 126




                                                              PFE000219
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 28 of 126




                                                              PFE000220
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 29 of 126




                                                              PFE000221
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 30 of 126




                                                              PFE000222
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 31 of 126




                                                              PFE000223
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 32 of 126




                                                              PFE000224
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 33 of 126




                                                              PFE000225
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 34 of 126




                                                              PFE000226
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 35 of 126




                                                              PFE000227
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 36 of 126




                                                              PFE000228
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 37 of 126




                                                              PFE000229
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 38 of 126




                                                              PFE000230
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 39 of 126




                                                              PFE000231
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 40 of 126




                                                              PFE000232
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 41 of 126




                                                              PFE000233
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 42 of 126




                                                              PFE000234
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 43 of 126




                                                              PFE000235
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 44 of 126




                                                              PFE000236
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 45 of 126




                                                              PFE000237
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 46 of 126




                                                              PFE000238
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 47 of 126




                                                              PFE000239
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 48 of 126




                                                              PFE000240
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 49 of 126




                                                              PFE000241
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 50 of 126




                                                              PFE000242
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 51 of 126




                                                              PFE000243
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 52 of 126




                                                              PFE000244
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 53 of 126




                                                              PFE000245
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 54 of 126




                                                              PFE000246
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 55 of 126




                                                              PFE000247
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 56 of 126




                                                              PFE000248
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 57 of 126




                                                              PFE000249
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 58 of 126




                                                              PFE000250
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 59 of 126




                                                              PFE000251
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 60 of 126




                                                              PFE000252
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 61 of 126




                                                              PFE000253
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 62 of 126




                                                              PFE000254
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 63 of 126




                                                              PFE000255
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 64 of 126




                                                              PFE000256
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 65 of 126




                                                              PFE000257
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 66 of 126




                                                              PFE000258
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 67 of 126




                                                              PFE000259
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 68 of 126




                                                              PFE000260
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 69 of 126




                                                              PFE000261
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 70 of 126




                                                              PFE000262
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 71 of 126




                                                              PFE000263
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 72 of 126




                                                              PFE000264
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 73 of 126




                                                              PFE000265
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 74 of 126




                                                              PFE000266
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 75 of 126




                                                              PFE000267
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 76 of 126




                                                              PFE000268
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 77 of 126




                                                              PFE000269
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 78 of 126




                                                              PFE000270
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 79 of 126




                                                              PFE000271
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 80 of 126




                                                              PFE000272
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 81 of 126




                                                              PFE000273
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 82 of 126




                                                              PFE000274
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 83 of 126




                                                              PFE000275
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 84 of 126




                                                              PFE000276
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 85 of 126




                                                              PFE000277
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 86 of 126




                                                              PFE000278
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 87 of 126




                                                              PFE000279
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 88 of 126




                                                              PFE000280
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 89 of 126




                                                              PFE000281
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 90 of 126




                                                              PFE000282
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 91 of 126




                                                              PFE000283
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 92 of 126




                                                              PFE000284
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 93 of 126




                                                              PFE000285
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 94 of 126




                                                              PFE000286
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 95 of 126




                                                              PFE000287
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 96 of 126




                                                              PFE000288
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 97 of 126




                                                              PFE000289
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 98 of 126




                                                              PFE000290
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 99 of 126




                                                              PFE000291
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 100 of 126




                                                              PFE000292
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 101 of 126




                                                              PFE000293
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 102 of 126




                                                              PFE000294
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 103 of 126




                                                              PFE000295
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 104 of 126




                                                              PFE000296
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 105 of 126




                                                              PFE000297
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 106 of 126




                                                              PFE000298
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 107 of 126




                                                              PFE000299
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 108 of 126




                                                              PFE000300
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 109 of 126




                                                              PFE000301
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 110 of 126




                                                              PFE000302
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 111 of 126




                                                              PFE000303
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 112 of 126




                                                              PFE000304
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 113 of 126




                                                              PFE000305
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 114 of 126




                                                              PFE000306
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 115 of 126




                                                              PFE000307
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 116 of 126




                                                              PFE000308
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 117 of 126




                                                              PFE000309
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 118 of 126




                                                              PFE000310
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 119 of 126




                                                              PFE000311
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 120 of 126




                                                              PFE000312
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 121 of 126




                                                              PFE000313
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 122 of 126




                                                              PFE000314
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 123 of 126




                                                              PFE000315
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 124 of 126




                                                              PFE000316
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 125 of 126




                                                              PFE000317
Case 1:20-cv-04920-MKV Document 46-6 Filed 11/16/20 Page 126 of 126




                                                              PFE000318
